
	
		I
		112th CONGRESS
		1st Session
		H. R. 2462
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2011
			Mr. Fitzpatrick
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To limit the aggregate amount provided by the taxpayers
		  of the United States for the bailout of Fannie Mae and Freddie
		  Mac.
	
	
		1.Short titleThis Act may be cited as the
			 Cap the GSE Bailout Act of
			 2011.
		2.Reestablishment
			 of maximum aggregate amount permitted to be provided by the taxpayers to fannie
			 mae and freddie mac
			(a)Maximum
			 aggregate amount of commitmentNo funds may be provided by the United
			 States Department of the Treasury or any other agency or entity of the Federal
			 Government to either regulated entity (as such term is defined in section 1303
			 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992
			 (12 U.S.C. 4502)), as part of the Amended and Restated Senior Preferred Stock
			 Purchase Agreement, dated September 26, 2008, amended May 6, 2009, and further
			 amended December 24, 2009 (as such agreement may be further amended), between
			 the United States Department of the Treasury and the Federal National Mortgage
			 Association, or the Federal Home Loan Mortgage Corporation, as applicable,
			 under any other agreement between either such regulated entity and the
			 Department of the Treasury, or otherwise, that exceed a maximum aggregate
			 amount of the greater of—
				(1)$200,000,000,000,
			 or
				(2)$200,000,000,000,
			 plus the cumulative total of deficiency amounts of the regulated entity
			 determined for calendar quarters in calendar years 2010, 2011, and 2012, less
			 any surplus amount determined as of December 31, 2012.
				(b)DefinitionsFor
			 purposes of this section, the terms deficiency amount and
			 surplus amount have the meanings provided such terms in the
			 applicable Senior Preferred Stock Purchase Agreement described in subsection
			 (a), as amended through December 24, 2009.
			(c)EnforcementThe
			 Administrator of the Federal Housing Finance Agency shall take such actions as
			 necessary to prevent each regulated entity from requesting or receiving any
			 funds that exceed the limit provided in subsection (a).
			
